     Case 2:20-cr-00579-SVW Document 133 Filed 03/08/21 Page 1 of 5 Page ID #:890



1      Ashwin J. Ram (SBN 227513)
2      aram@steptoe.com
       Michael A. Keough (SBN 327037)
3      mkeough@steptoe.com
4      Nicholas P. Silverman (pro hac vice)
       nsilverman@steptoe.com
5      STEPTOE & JOHNSON LLP
6      633 West Fifth Street, Suite 1900
       Los Angeles, CA 90071
7      Telephone: (213) 439-9400
8      Facsimile: (213) 439-9599
9     Counsel for Defendant Richard Ayvazyan
10
11                            UNITED STATES DISTRICT COURT

12                        CENTRAL DISTRICT OF CALIFORNIA

13                                               Case No. 20-cr-579 (SVW)
14     UNITED STATES OF AMERICA,
                                                 DECLARATION OF ASHWIN J.
15                       Plaintiff,              RAM IN SUPPORT OF MOTIONS
16                                               TO SUPPRESS
                         v.
17                                               Judge: Hon. Stephen V. Wilson
18     RICHARD AYVAZYAN,                         Date: April 5, 2021
       MARIETTA TERABELIAN,                      Time: 11:00 a.m.
19     ARTUR AYVAZYAN,
20     TAMARA DADYAN,
21                      Defendants.
22
23
24
25
26
27
28

           DECLARATION OF A. RAM IN SUPPORT OF MOTIONS TO SUPPRESS
     Case 2:20-cr-00579-SVW Document 133 Filed 03/08/21 Page 2 of 5 Page ID #:891



1           I, Ashwin J. Ram, declare as follows:
2           1.      I am an attorney licensed to practice law in the state of California. I am a
3     partner at the law firm of Steptoe & Johnson LLP and counsel of record for defendant
4     Richard Ayvazyan in the above-captioned matter.
5           2.      I first met and conferred with the government on November 6, 2020.
6     During this meet and confer, I requested that any records related to the detention and
7     arrest at Miami International Airport (“Miami Airport”) be produced immediately. I
8     met and conferred with the government again on November 9, 2020. During this meet
9     and confer, I reiterated my previous request for production and warned the government
10    that any evidence from the search was tainted because Ayvazyan had invoked his right
11    to counsel.
12          3.      I made the same request for records—including any audio or visual
13    surveillance—in letters dated November 18, 2020 and December 24, 2020. True and
14    correct copies of these letters are attached as Exhibit 1 and Exhibit 2.
15          4.      During a meet and confer on January 15, 2021, my co-counsel and I again
16    demanded that this evidence be produced and asked whether the government had
17    instructed CBP to preserve any potentially relevant evidence. We noted that, given the
18    lengthy delays in gathering this evidence, the government was risking the deletion of
19    relevant evidence. We specifically noted that, based on publicly available sources,
20    CBP audio and visual surveillance might only be preserved for 90 days unless the
21    government took further steps to preserve it. The government repeatedly declined to
22    respond, when asked, whether they had instructed CBP to suspend routine deletion
23    policies and preserve any evidence related to Ayvazyan.
24          5.      A true and correct copy of an email dated January 15, 2021 to the
25    government’s counsel is attached as Exhibit 3. This email is another example of the
26    government declining to respond when asked whether they had instructed CBP to
27    suspend routine deletion policies and preserve any evidence related to Ayvazyan.
28          6.      Thereafter, the government produced a series of ten videos containing
                                       1
           DECLARATION OF A. RAM IN SUPPORT OF MOTIONS TO SUPPRESS
     Case 2:20-cr-00579-SVW Document 133 Filed 03/08/21 Page 3 of 5 Page ID #:892



1     audio and video surveillance from a single interview room in the CBP secondary
2     screening facility of the Miami Airport. Even though Ayvazyan was taken into the
3     CBP secondary screening area shortly after he landed in Miami at approximately 3 p.m.
4     on October 19, 2020, the first surveillance footage of Ayvazyan in the production does
5     not begin until 10:56 p.m.
6           7.      On February 17, 2021, the parties held an additional meet and confer.
7     During this meet and confer, the government informed defense counsel that (1) all
8     available video surveillance related to Ayvazyan had been produced; (2) additional
9     video surveillance of the waiting room (where Ayvazyan had made his first request for
10    counsel) had once existed but had been deleted; and (3) government counsel had made
11    a preservation request to CBP within the retention period (i.e., within the period of time
12    that the video was still preserved on CBP’s systems). Despite this instruction, the
13    surveillance footage was deleted.
14          8.      The government also explained that CBP initially interviewed Ayvazyan in
15    a room with no audio or video surveillance, and that, as a result, no videos or audio of
16    this interview existed.
17          9.      The government further indicated that additional information regarding the
18    deletion of the waiting room footage would be provided to counsel, but this has not
19    happened to date. When asked during the February 17, 2021 meet and confer to
20    provide copies of these preservation notices, the government declined to do so on the
21    grounds that any communication between CBP and its counsel and the prosecutors was
22    privileged because they represented communications between “two government
23    attorneys.”
24          10.     A true and correct copy of messages exchanged among CBP officers from
25    October 19 to October 20, 2021, produced by the government as
26    DOJ_PROD_0000023636, is attached as Exhibit 4.
27          11.     A true and correct copy of the letter, dated August 5, 2020, from Encore
28    Escrow Company, Inc. to Special Agent Justin Palmerton regarding Escrow No. 16951-
                                       2
           DECLARATION OF A. RAM IN SUPPORT OF MOTIONS TO SUPPRESS
     Case 2:20-cr-00579-SVW Document 133 Filed 03/08/21 Page 4 of 5 Page ID #:893



1     JP, Borrower Richard Ayvazyan and Marietta Terabelian and enclosing a Declaration
2     of Custodian Certifying Business Records, produced by the government as
3     DOJ_PROD_000005862, is attached as Exhibit 5.
4           12.    A true and correct copy of the email exchange, dated from October 15,
5     2020 to October 19, 2020, between Special Agent Palmerton and the CBP Operations
6     Center regarding their interview of Marietta Terabelian, produced by the government as
7     DOJ_PROD_0000021400, is attached as Exhibit 6.
8           13.    A true and correct copy of the U.S. Customs and Border Protection and
9     U.S. Department of Homeland Security TECS – Person Query – Detail for Richard
10    Ayvazyan regarding an incident on October 19, 2020, at the Miami International
11    Airport, produced by the government as DOJ_PROD_0000002343, is attached as
12    Exhibit 7.
13          14.    Video and audio surveillance of portions of Ayvazyan and Terabelian’s
14    interviews with U.S. Customs and Border Protection at Miami International Airport on
15    October 19-20, 2020 were produced by the government as video files. True and correct
16    copies of relevant excerpts from the transcriptions of Ayvazyan’s interviews are
17    attached as Exhibit 8 (DOJ_PROD_0000023811), Exhibit 9
18    (DOJ_PROD_0000023812), Exhibit 10 (DOJ_PROD_0000023813), and Exhibit 11
19    (DOJ_PROD_0000023814). These four video files cover the time period of 11:03 p.m.
20    on October 19, 2020, until 1:52 a.m. on October 20, 2020. True and correct copies of
21    relevant excerpts from Terabelian’s interviews on October 19-20, 2020 are attached as
22    Exhibit 12 (DOJ_PROD_0000023808) and Exhibit 13 (DOJ_PROD_0000023810).
23          15.    A true and correct copy of an email from the government’s counsel dated
24    January 4, 2021 is attached as Exhibit 14. In this email, the government’s counsel
25    informed me that any requests for information from CBP employees needed to be made
26    through the government’s counsel because the CBP employees “constitute[d]
27    represented parties.”
28          16.    A true and correct copy of a series of emails involving FBI Special Agent
                                       3
           DECLARATION OF A. RAM IN SUPPORT OF MOTIONS TO SUPPRESS
     Case 2:20-cr-00579-SVW Document 133 Filed 03/08/21 Page 5 of 5 Page ID #:894



1     Justin Palmerton and CBP officers from October 16 to October 20, 2020, produced by
2     the government as DOJ_PROD_0000023587, is attached as Exhibit 15.
3           17.     A true and correct copy of U.S. Customs and Border Protection and U.S.
4     Department of Homeland Security TECS – Person Query for Richard Ayvazyan
5     regarding an incident on October 19, 2020 at the Miami International Airport, produced
6     by the government as DOJ_PROD_0000023624, is attached as Exhibit 16.
7           18.     A true and correct copy of an incident report for Incident 2021AR0000683
8     regarding an incident on October 19, 2020 at the Miami International Airport, produced
9     by the government as DOJ_PROD_0000023563, is attached as Exhibit 17.
10          19.     A true and correct copy of a U.S. Customs and Border Protection and U.S.
11    Department of Homeland Security TECS – Electronic Media Report for Richard
12    Ayvazyan regarding an incident on October 19, 2020 at the Miami International
13    Airport, produced by the government as DOJ_PROD_0000023569, is attached as
14    Exhibit 18.
15          I declare under penalty of perjury that the foregoing is true and correct.
16          Executed at Los Angeles, California on March 8, 2020.
17
                                                    Respectfully submitted,
18
19                                                  /s/ Ashwin J. Ram
                                                    Ashwin J. Ram
20
21                                                  Counsel for Defendant Richard Ayvazyan

22
23
24
25
26
27
28
                                       4
           DECLARATION OF A. RAM IN SUPPORT OF MOTIONS TO SUPPRESS
